ORDER

PER CURIAM
Upon consideration of appellant’s petition for rehearing filed September 30, 2004, it is
ORDERED that the petition be denied. It is
FURTHER ORDERED that the opinion filed August 17, 2004 be amended as follows:
In the carryover paragraph from page 2 to page 3, delete the comma following “wrongdoing” in line 8 and insert a period; delete the comma following “[541 U.S. 157, -,] 124 S.Ct. [1570,] at 1581[, 158 L.Ed.2d 319]” and insert a period and delete the portion of the sentence that begins with “which” and ends with “official conduct”; and delete the citations (and accompanying parenthetical) that begins with “Id.” and ends with “official duties.”